Exhibit A
                                                                      1

 1                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION
 3   ARMANDO SERRANO,                   )
                                        )
 4                  Plaintiff,          )
          vs.                           )   No. 17 C 2869
 5                                      )
     REYNALDO GUEVARA, et al.,          )
 6                                      )
                    Defendants.         )
 7   -----------------------------------)
     JOSE MONTANEZ,                     )
 8                                      )
                    Plaintiff,          )
 9        vs.                           )   No. 17 C 4560
                                        )
10   REYNALDO GUEVARA, et al.,          )   March 19, 2019
                                        )   Chicago, Illinois
11                  Defendants.         )   9:50 o'clock a.m.
12
                         TRANSCRIPT OF PROCEEDINGS
13                  BEFORE THE HONORABLE MANISH S. SHAH
14
     APPEARANCES:
15
     For Plaintiff Montanez:   LOEVY & LOEVY
16                             BY: MR. RUSSELL R. AINSWORTH
                               311 North Aberdeen Street, 3rd Floor
17                             Chicago, Illinois 60607
                               (312) 243-5900
18
     For Defendant Guevara:    LEINENWEBER BARONI & DAFFADA, L.L.C.
19                             BY: MR. KEVIN E. ZIBOLSKI
                               120 North LaSalle Street, Suite 2000
20                             Chicago, Illinois 60602
                               (847) 251-4091
21
     For Defendants Mingey     THE SOTOS LAW FIRM, P.C.
22   and Halvorsen:            BY: MR. JEFFREY R. KIVETZ
                               141 West Jackson Boulevard, Ste. 1240A
23                             Chicago, Illinois 60604
                               (630) 735-3118
24
25


              Colleen M. Conway, Official Court Reporter
                                                                        2

 1   APPEARANCES (Continued):
 2
 3   For Defendant Coghlan:     JONES DAY
                                BY: MR. MORGAN R. HIRST
 4                              77 West Wacker Drive, Suite 3500
                                Chicago, Illinois 60601-1692
 5                              (312) 782-3939
 6   For Defendants Dillon      COOK COUNTY STATE'S ATTORNEY'S OFFICE
     and Cook County:           BY: MS. YULIA NIKOLAEVSKAYA
 7                              50 West Washington Street, Suite 500
                                Chicago, Illinois 60602
 8                              (312) 603-5440
 9   For Defendant City:        ROCK FUSCO & CONNELLY, L.L.C.
                                BY: MS. EILEEN E. ROSEN
10                              321 North Clark Street, Suite 2200
                                Chicago, Illinois 60654
11                              (312) 474-1000
12
13
14
15
16
17
18
19
20
21
22
                     COLLEEN M. CONWAY, CSR, RMR, CRR
23                        Official Court Reporter
                  219 South Dearborn Street, Room 1918
24                       Chicago, Illinois 60604
                              (312) 435-5594
25                  colleen_conway@ilnd.uscourts.gov



              Colleen M. Conway, Official Court Reporter
                                                                      3

 1        (Proceedings heard in open court:)
 2             THE CLERK: 17 C 2869, Serrano versus Guevara; and 17
 3   C 4560, Montanez versus Guevara.
 4             MR. AINSWORTH: Good morning, Your Honor. Russell
 5   Ainsworth appearing on behalf of plaintiff, Jose Montanez.
 6             MS. ROSEN: Good morning, Your Honor. Eileen Rosen
 7   on behalf of Defendant City of Chicago.
 8             MS. NIKOLAEVSKAYA: Judge, Assistant State's Attorney
 9   Yulia Nikolaevskaya, N-i-k-o-l-a-e-v, as in Victor, s-k-a-y-a,
10   on behalf of Cook County and John Dillon.
11             MR. ZIBOLSKI: Good morning, Judge. Kevin Zibolski
12   on behalf of Defendant Guevara.
13             MR. KIVETZ: Good morning, Your Honor. Jeff Kivetz
14   on behalf of Defendants Mingey and Halvorsen.
15             MR. HIRST: And good morning, Judge. Morgan Hirst on
16   behalf of Matt Coghlan.
17             THE COURT: We don't have Ms. Bonjean. Do we have
18   anybody on behalf of Mr. Serrano?
19             MR. AINSWORTH: If Ms. Bonjean hasn't made
20   arrangements to call in --
21             THE CLERK: Bear with me for one second.
22             THE COURT: Sure.
23        (Pause. Court conferring with his clerk.)
24             THE COURT: Let's take a minute and see if we can
25   track down Ms. Bonjean and get her on the phone. We may need



              Colleen M. Conway, Official Court Reporter
                                                                      4

 1   your help to get a good phone number for her, though.
 2             MR. AINSWORTH: Thank you, Judge.
 3             THE COURT: So as soon as she is on the line, I'll
 4   come back out here.
 5             MS. ROSEN: Thanks, Judge.
 6        (Recess from 9:52 a.m. until 9:58 a.m.)
 7             THE CLERK: Recalling 17 C 2869, Serrano versus
 8   Guevara; and 17 C 4560, Montanez versus Guevara.
 9             THE COURT: Okay. Good morning, everyone. We got
10   the appearances on the record that we were able to get earlier.
11             I can give you a ruling on the motion to bifurcate;
12   and after I do that, I'd like an update on what's been
13   happening.
14             I understand there were issues with the Rankins
15   deposition most recently. We can talk about what else is
16   happening. But let me give you the ruling on the motion to
17   bifurcate.
18             The City could have moved to bifurcate earlier. The
19   City has at least told plaintiffs' counsel as early as March of
20   2018 that it intended to move to bifurcate, but the City didn't
21   make the motion until this year. I have some guesses as to why
22   the City waited, but my preference would be that we resolve
23   these kinds of issues earlier in the case.
24             There is some value to waiting until now. Because at
25   this point, discovery should be complete except for policy- or



              Colleen M. Conway, Official Court Reporter
                                                                      5

 1   practice-related discovery. There are some items related to
 2   the claims against the individual defendants that still need to
 3   be completed. But other than a rather vague statement in the
 4   plaintiffs' brief that Monell overlaps with individual
 5   defendant discovery, there is no concrete information offered
 6   by plaintiffs to suggest to me that discovery against the
 7   individual defendant officers is incomplete.
 8             At this stage of the cases, there should be no
 9   disputes about whether discovery is relevant to the individual
10   defendants' claims or Monell claims, and those kinds of fights
11   that sometimes come early in a case shouldn't be happening at
12   this point in the cases.
13             So I -- there have been some -- there is some value
14   to waiting until now to address the issue of whether Monell
15   should be bifurcated. I still would prefer if the City were
16   consistent in its timing and approach to requesting
17   bifurcation, particularly in a case like these, in cases like
18   these where there are other plaintiffs in other cases with
19   overlapping defendants and overlapping theories. If the City
20   were so concerned about costs, one would think it would attempt
21   early coordination across these different cases.
22             But plaintiffs have not been prejudiced by the City's
23   delay in seeking bifurcation. I am persuaded that formal
24   requests targeting Monell theories have only recently been
25   propounded, and any sunk costs in developing Monell theories to



              Colleen M. Conway, Official Court Reporter
                                                                      6

 1   date don't change the calculus for me as to whether bifurcation
 2   now could still expedite and economize these cases.
 3             At a high level of generality, bifurcation is
 4   disfavored, but if it can expedite and economize, it is an
 5   available option, and I am persuaded that bifurcation will get
 6   us to resolving these cases sooner.
 7             I reject plaintiffs' premise that the Monell theories
 8   will be tried no matter what happens with the individual
 9   liability claims. All of the constitutional violations alleged
10   require culpable conduct by one or more of the individual
11   defendants. The only Monell theory that plaintiffs argue might
12   support municipal liability without individual liability is the
13   suppression of evidence kept in street files, but I don't agree
14   that that theory can be separated from individual liability.
15             Constitutional deprivation is the suppression of
16   exculpatory evidence that the individual defendants knew
17   existed. If the individual defendants put exculpatory evidence
18   in a street file, but did nothing to disclose it to the
19   prosecutors, they violated Brady, even if the City's practice
20   of failing to disclose street files and the City's practice of
21   having insufficient or ineffective subpoena compliance also
22   caused the non-disclosure.
23             And all of the other theories, Monell theories raised
24   in the complaint would also require individual liability, and
25   the plaintiffs don't make any argument about any of the other



              Colleen M. Conway, Official Court Reporter
                                                                      7

 1   Monell theories, so I take that as, effectively, a concession
 2   that all of the Monell theories would require individual
 3   liability.
 4             I don't ignore the City's offer of a consent judgment
 5   against it. That meaningfully changes the economic value of
 6   the Monell claim, and that is a factor for me when considering
 7   whether bifurcation can expedite and economize the cases. If
 8   plaintiffs win against one or more of the City defendants, the
 9   plaintiffs will be compensated for their injuries.
10             Plaintiffs won't have a financial benefit from
11   pursuing Monell claims at that point. So I expect if
12   plaintiffs win against an individual, it is not likely that the
13   time and expense of Monell discovery and a trial will be
14   something that anyone would want to bear. It would not strike
15   me as a reasonable expenditure of attorney time and resources
16   under those circumstances.
17             If plaintiffs do not win against an individual City
18   defendant, that will be because of a finding that no
19   constitutional violation occurred. It would not permit a
20   verdict against the City.
21             And this circles back to the -- the underlying
22   premise of all of this is that I don't agree that any of the
23   constitutional violations here could be committed without
24   culpability of one or more of the individual defendants.
25             And I don't see qualified immunity as being a likely



              Colleen M. Conway, Official Court Reporter
                                                                      8

 1   issue. But I'll talk about qualified immunity in a minute.
 2             There is no Seventh Amendment problem because a
 3   Monell jury would not have to revisit whether there was or was
 4   not a constitutional violation. That will have been decided.
 5   Plaintiffs will have a full opportunity to litigate that
 6   question and have it decided by a jury. A separate trial on
 7   whether a municipal policy caused that violation would not
 8   deprive plaintiffs of a jury trial.
 9             So because I am operating on a different premise from
10   the plaintiffs, namely, I don't think litigating Monell is a
11   foregone conclusion, and I don't agree that Monell liability
12   can exist without individual liability, I balance the various
13   factors a little differently than the plaintiffs, and I
14   conclude that the cases as a whole can be expedited and
15   economized by bifurcation.
16             First, the existing Monell theories would require
17   time and expense that outweighs the benefits of pursuing
18   Monell.
19             I absolutely agree that the City should not be
20   skirting around a reckoning for its unconstitutional
21   practices -- I get that -- but this is not an injunctive relief
22   case, it's not a consent decree case. The deterrence value and
23   the public virtue of individual plaintiffs pursuing Monell
24   cases over the practices in these particular cases is, in my
25   view, not enough to justify the time and expense of litigating



               Colleen M. Conway, Official Court Reporter
                                                                      9

 1   them when the City will make plaintiffs whole and accept a
 2   judgment against it if their rights were violated. This is a
 3   civil damages lawsuit, and we should be trying to make
 4   plaintiffs whole for the injuries they suffered as soon as we
 5   can.
 6             The noneconomic value of Monell, of the Monell claim,
 7   is real. The City does need to have a reckoning for its
 8   practices. And I think it's in the long-term public interest
 9   for there to be a reconciliation between the police and the
10   policed, but I am not persuaded that these cases move toward
11   that interest in a cost-effective way.
12             Just because individual plaintiffs can resort to
13   Section 1983 and Monell liability doesn't mean that that theory
14   is always a good use of resources. Rules 1 and 42 contemplate
15   that courts should try to bring costs and time down. There is
16   much Monell discovery that remains to be done, from what I see
17   in the briefs, and it seems likely to be contentious and
18   time-consuming.
19             Plaintiffs haven't offered any concrete examples of
20   what they argue will be duplicative discovery. There is an
21   argument that there will be two rounds of litigation and
22   discovery over the same issues, but I don't see it. Everything
23   will happen once. And bifurcation will allow us to resolve the
24   question of whether a constitutional violation occurred sooner.
25             The delay from adjudicating Monell is not prejudicial



              Colleen M. Conway, Official Court Reporter
                                                                     10

 1   or not sufficiently prejudicial to me because there is a strong
 2   likelihood that adjudicating Monell won't be necessary at all.
 3             Now, that said, I don't agree with the City that a
 4   trial of Monell on the individual defendants would be unfairly
 5   prejudicial to the defense. That's not persuasive to me.
 6   Trials can be managed in a way that avoids unfair prejudice.
 7   But that doesn't mean that the balance of prejudice from
 8   bifurcation harms the plaintiffs. I do believe that a trial of
 9   the individual defendants can be shorter than a trial that
10   included Monell theories, and I believe that resolving the
11   constitutional violation will result in plaintiffs being
12   compensated, if appropriate, and all of that inures to the
13   benefit of plaintiffs.
14             What plaintiffs lose from bifurcation is the
15   opportunity for the intangible victory, and I appreciate that,
16   but that doesn't strike me as cost-effective when the City has
17   agreed to pay if the Constitution was violated.
18             But let's talk about qualified immunity. The
19   individual defendants have not waived qualified immunity, so I
20   can't say for certain that it's not an issue, but I believe we
21   can know whether qualified immunity is realistic before a trial
22   of the individual defendants.
23             If there are factual disputes precluding pretrial
24   resolution, I believe we can fashion a verdict form that gets
25   us a finding that will trigger the City's consent to a



              Colleen M. Conway, Official Court Reporter
                                                                     11

 1   judgment, thereby assuring that plaintiffs will be made whole
 2   even in the unlikely event of a successful qualified immunity
 3   defense.
 4              But I may revisit that. If the way the individual
 5   defendants litigate this case makes me think that qualified
 6   immunity is not amenable to resolution in a way that triggers
 7   the City's offer of a consent judgment, if that happens, I will
 8   undue the bifurcation and we'll do it all at the same time. I
 9   am just making a bet here that I don't think that that's going
10   to happen. But if it does, then we'll -- then I'll undo the
11   bifurcation.
12              The motion to bifurcate is granted without prejudice
13   to revisiting bifurcation in advance of trial of the individual
14   defendants.
15              Monell discovery and merits litigation on the Monell
16   theories are stayed.
17              So where are things on the discovery front? I know
18   that Judge Cox has supervision of it, but since you're all
19   here -- and I know there was an issue recently where you called
20   in because of the Rankins deposition. So what's been
21   happening?
22              MS. ROSEN: Judge, before we get to that, we had
23   filed a motion that's noticed for tomorrow. Obviously, that's
24   now mooted by your ruling today.
25              THE COURT: Yeah. That motion is denied.



                Colleen M. Conway, Official Court Reporter
                                                                      12

 1              MS. ROSEN: Okay. Then if we can --
 2              MR. AINSWORTH: So we have a fact discovery cutoff of
 3   June 3rd. We all went to Memphis last week and we deposed
 4   Timothy Rankins, and it went just fine. There were plenty of
 5   chairs. We had an overabundance of chairs, in fact. And they
 6   allowed the videographer in.
 7              And so from plaintiffs' perspective, where we are is
 8   we're on a sprint to June 3rd and we're going to get everything
 9   done and get to trial as soon as possible and have a trial.
10              THE COURT: Anything -- any other updates from the
11   defense?
12              MS. ROSEN: No. I mean, I think that's where we all
13   are. There's, you know -- I don't know -- maybe a dozen or so
14   depositions and issues that we're still working through, but
15   everybody is working very hard to meet that June 3rd deadline
16   and --
17              MR. AINSWORTH: And we will meet it, Judge.
18              And I think it also appropriate for the Court to --
19   you know, in some of these cases, we spend an awful lot of
20   paper briefing summary judgment where there really aren't
21   summary judgment issues, or, you know, we all know that some of
22   the claims are absolutely going to go to trial, and Rule 50
23   exists, and perhaps the Court would entertain a conference for
24   the Court or some way to really assess out whether full-on, you
25   know, 60-page briefs from the parties on summary judgment to



                Colleen M. Conway, Official Court Reporter
                                                                    13

 1   just create a pile of paper for the Court to wade into is
 2   really appropriate here.
 3             THE COURT: You're saying all the right things to
 4   your audience about keeping the --
 5             MR. AINSWORTH: I mean, it's --
 6             THE COURT: -- volume down and all that --
 7             MR. AINSWORTH: We've seen this --
 8             THE COURT: -- and I --
 9             MR. AINSWORTH: -- over and over in these --
10             THE COURT: -- appreciate it.
11             MR. AINSWORTH: -- similar cases.
12             THE COURT: I don't disagree with you.
13             MR. AINSWORTH: Yeah.
14             THE COURT: I was going to ask the defense: Well,
15   what's your plan? Are you going to -- are there individual
16   defendants that are going to articulate some theories? Might
17   there be an opportunity for the parties to talk about what
18   theories do the plaintiffs really want to pursue at trial? And
19   maybe winnow the case down in a way that would obviate the need
20   to litigate certain summary judgment questions.
21             So -- go ahead.
22             MR. HIRST: Excuse me, Judge. On behalf of Matt
23   Coghlan, the trial prosecutor -- Morgan Hirst -- we will almost
24   undoubtedly file a summary judgment motion.
25             We're happy to talk with Mr. Ainsworth and Ms.



              Colleen M. Conway, Official Court Reporter
                                                                     14

 1   Bonjean in advance to resolve those issues. I have some belief
 2   as to how that will go, but I'm happy to have that conversation
 3   and work through it. But I'm confident we will end up filing
 4   something. I don't want to speak on behalf of anybody else.
 5             And I'm confident as well we will try and keep the
 6   pages down as much as possible as well. We want you to be able
 7   to read it and see the issues we will highlight and don't want
 8   to have to unnecessarily wade into unnecessary pages as well,
 9   so --
10             MR. KIVETZ: And we would agree with Mr. Hirst's
11   sentiment. So, you know, we would certainly be open to
12   speaking to Mr. Ainsworth and Ms. Bonjean, but we inevitably
13   will likely be filing a summary judgment motion as well.
14             MR. AINSWORTH: It's just that in this case, we've
15   got a defendant on the 5th, we've got the main witness -- the
16   only witness at trial to implicate plaintiffs has said, you
17   know, it was a -- "It was an entire lie, and I was put up to it
18   by the defendants." And so it's a kind of case where, you
19   know, we will discuss, but I welcome the Court to set some kind
20   of framework where we might be able to have a more formal
21   discussion with the Court about the merits of engaging in this.
22             THE COURT: I think there might be some benefit to
23   everybody if we were to talk about what summary judgment
24   theories the individual defendants are planning on offering
25   before you've put -- you finalize pen to paper and the briefs



              Colleen M. Conway, Official Court Reporter
                                                                     15

 1   have been filed and the 56.1 statement has been amassed.
 2             Before you do that, let's talk about what you really
 3   intend to do, and I may be able to give you some guidance in a
 4   way that preserves arguments for you without having to do the
 5   briefing. And that may be an option, or I may end up saying
 6   I'm going to need to read at least some briefs on this. But
 7   it's an absolutely fair point, and I am certainly open to it.
 8             Why don't we set some time in that second week of
 9   June, once you're done and you've had a couple of days to think
10   about everything that you've done over the course of discovery,
11   and we can talk about what your plans are. And let's do it at
12   a little bit of an off-time.
13             THE CLERK: Sure. Everyone, how about Tuesday, June
14   11th --
15             MS. ROSEN: I --
16             THE CLERK: Go ahead.
17             MS. ROSEN: Sorry. If we could do it later in the
18   week? I'll be just coming back from out of the country, so I
19   can do later in the week.
20             THE CLERK: Sure. How about Thursday, the 13th at --
21   we could do 10:30.
22             MR. AINSWORTH: Whenever the Court's available.
23             MR. HIRST: That's fine with us.
24             MS. NIKOLAEVSKAYA: Good for the County.
25             THE COURT: Okay. Is there anything else we should



               Colleen M. Conway, Official Court Reporter
                                                                    16

 1   cover this morning?
 2             MS. ROSEN: No, not from the Defendant City.
 3             MR. HIRST: And, Judge, just so we're clear on that
 4   conference, because I don't want to overdo it, you just want to
 5   have a conversation? You don't want us to do filings in
 6   advance or submissions or anything like that? Just to be
 7   prepared to talk and go through the issues?
 8             THE COURT: Correct.
 9             MR. AINSWORTH: And we should meet and confer in
10   advance of that conference.
11             THE COURT: Yes.
12             MR. AINSWORTH: Okay.
13             THE COURT: Go ahead and give the plaintiffs a
14   preview of what you're planning on raising by way of summary
15   judgment and then both sides can talk to me about it and I can
16   tell you what I think.
17             MR. HIRST: Very good.
18             MR. AINSWORTH: And we're going to go see Judge Cox
19   now.
20             THE COURT: Okay. Thank you.
21             MR. AINSWORTH: And --
22             MS. ROSEN: Thank you, Judge.
23             MR. AINSWORTH: And just to let you know regarding
24   Ms. Bonjean. When we agreed to move the status, she believed
25   that her trial, which is starting today, was going to be



              Colleen M. Conway, Official Court Reporter
                                                                    17

 1   continued because the defense counsel had a conflict in that
 2   case. The judge denied the motion to continue, and here we
 3   are. So apologies to the Court.
 4             THE COURT: That's fine. And my apologies to Ms.
 5   Bonjean that we couldn't make arrangements for her to be here.
 6             MR. AINSWORTH: All right. Thank you.
 7             MS. ROSEN: Thank you, Your Honor.
 8             THE COURT: Thank you.
 9             MR. ZIBOLSKI: Thank you.
10             MR. HIRST: Thank you.
11             MR. KIVETZ: Thank you.
12        (Proceedings concluded.)
13
14
15
16
17
18
19
20
21
22
23
24
25


              Colleen M. Conway, Official Court Reporter
 1                        C E R T I F I C A T E
 2
 3
 4
 5                  I, Colleen M. Conway, do hereby certify that the
 6   foregoing is a complete, true, and accurate transcript of the
 7   proceedings had in the above-entitled case before the
 8   HONORABLE MANISH S. SHAH, one of the Judges of said Court, at
 9   Chicago, Illinois, on March 19, 2019.
10
11
12          /s/ Colleen M. Conway, CSR, RMR, CRR       03/19/19
13                  Official Court Reporter              Date
                 United States District Court
14              Northern District of Illinois
                       Eastern Division
15
16
17
18
19
20
21
22
23
24
25


              Colleen M. Conway, Official Court Reporter
